Case: 19-30646     Document: 00515614438         Page: 1    Date Filed: 10/23/2020




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 23, 2020
                                  No. 19-30646                      Lyle W. Cayce
                                                                         Clerk

   Josue Benavides Nolasco,

                                                           Plaintiff—Appellant,

                                      versus

   Stanley Crockett, Field Office Director, New Orleans Field
   Office, U.S. Citizenship and Immigration Services; U.S.
   Citizenship and Immigration Services,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-7101


               ON PETITION FOR PANEL REHEARING

   Before Jolly, Jones, and Engelhardt, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
         The petition for panel rehearing is hereby GRANTED.
         Since the prior opinion issued, the Supreme Court decided Nasrallah
   v. Barr, 140 S. Ct. 1683 (2020), which clarified the meaning of the statutory
   term “final order of removal.” Without expressing an opinion as to whether
   Nasrallah may have partially abrogated portions of Cardoso v. Reno, 216 F.3d
Case: 19-30646      Document: 00515614438           Page: 2    Date Filed: 10/23/2020




                                     No. 19-30646


   512 (5th Cir. 2000), the opinion we earlier relied on, we have chosen not to
   base our decision on Cardoso. Just last year, in Melendez v. McAleenan, 928
F.3d 425 (5th Cir.), cert. denied, 140 S. Ct. 561 (2019), this court decided a
   case both factually and procedurally reflective of the case at bar. We find
   Melendez the guiding precedent to decide this appeal.
          Accordingly, we WITHDRAW the court’s prior opinion of May 6,
   2020, and the following opinion is substituted therefor.
                                     OPINION
          Josue Benavides       Nolasco seeks       review    of   USCIS’s     legal
   determination declaring him ineligible for adjustment to permanent status.
   Although he has been granted Temporary Protected Status (TPS), he had
   entered the United States illegally, which would ordinarily bar the
   adjustment he seeks. He appeals the district court’s dismissal for lack of
   jurisdiction over his claim. We reverse the district court’s holding that it
   lacked jurisdiction, but asserting our jurisdiction over his claim, hold that his
   claim has no merit. We therefore dismiss the complaint with prejudice.
                                          I.
          Appellant Josue Benavides Nolasco is a national and citizen of El
   Salvador. In 1997, he entered the United States unlawfully. But in 2002, the
   government granted him TPS, which means, among other things, that he is
   legally entitled to live and work in the United States until his TPS is
   withdrawn. See 8 U.S.C. § 1254a. In 2014, Nolasco sought to have his status
   adjusted to become a permanent resident. Because he had entered the
   country illegally, Nolasco’s request was denied; the government determined
   that he had not been “inspected and admitted or paroled” into the United
   States as required for the adjustment he seeks. See 8 U.S.C. § 1255(a).




                                          2
Case: 19-30646         Document: 00515614438               Page: 3      Date Filed: 10/23/2020




                                          No. 19-30646


           Nolasco argues that the government’s grant of TPS served to inspect
   and admit or parole him into the United States, rendering his illegal entry
   irrelevant. Indeed, this proposition is not unfounded, as it is the law in
   several other circuits. 1        Seeking to challenge the government’s legal
   interpretation—not the denial of his application itself—but unable to appeal
   within the immigration system, 2 Nolasco brought this suit in federal district
   court under several statutes, including the Administrative Procedure Act, 5
   U.S.C. §§ 701–706. The government moved to dismiss Nolasco’s claims. It
   argued that 8 U.S.C. § 1252(a)(2)(B)—a statute that removes some
   immigration decisions from the ambit of judicial review—stripped the
   district court of jurisdiction.         The district court agreed and dismissed
   Nolasco’s case under Federal Rule of Civil Procedure 12(b)(1). Nolasco has
   properly appealed.
                                                II.
           As mentioned above, Nolasco’s journey treads the path of another
   litigant before this court, Oscar Ernesto Melendez. Melendez v. McAleenan,
   928 F.3d 425 (5th Cir. 2019). Like Nolasco, after spending time illegally
   present in the United States, Melendez applied for and received TPS. Id. at
   426. Several years later, Melendez filed an application for adjustment of
   status, which was denied by the government because of a legal determination



           1
            Ramirez v. Brown, 852 F.3d 954, 961 (9th Cir. 2017); Flores v. U.S. Citizenship &
   Immigration Servs., 718 F.3d 548, 553–54 (6th Cir. 2013). But see Sanchez v. Sec'y United
   States Dep't of Homeland Sec., 967 F.3d 242, 251 (3d Cir. 2020); Serrano v. U.S. Atty. Gen.,
   655 F.3d 1260, 1265 (11th Cir. 2011) (reaching the opposite conclusion).
           2
             8 C.F.R. § 245.2(a)(5)(ii) provides that “[n]o appeal lies from the denial of an
   application” for adjustment of status, but “the applicant . . . retains the right to renew his
   or her application in [removal] proceedings.” However, Nolasco cannot be placed in
   removal proceedings as the government “shall not remove” him or others with TPS
   “during the period in which such status is in effect.” 8 U.S.C. 1254a(a)(1)(A).




                                                 3
Case: 19-30646        Document: 00515614438              Page: 4      Date Filed: 10/23/2020




                                         No. 19-30646


   that his time spent illegally present in the United States rendered him
   ineligible for an adjustment—again, just like Nolasco. Id. And analogous to
   Nolasco, Melendez filed an APA suit, challenging the legal determination of
   his ineligibility for an adjustment of status, but he did not challenge the actual
   denial of an adjustment itself. Id.
           In Melendez’s case, the district court dismissed his claims for lack of
   jurisdiction.    On appeal, this court reversed, holding that 8 U.S.C. §
   1252(a)(2)(B) precludes courts from reviewing only certain discretionary
   immigration decisions, but not legal determinations. Id. (citing Mireles-
   Valdez v. Ashcroft, 349 F.3d 213, 215–16 (5th Cir. 2003)). We said that
   nondiscretionary decisions, such as statutory interpretation and other “pure
   legal task[s],” do not involve the “review of an [adjustment of status
   application] decision on the merits[.]” Akhtar v. Gonzales, 450 F.3d 587, 592
   (5th Cir. 2006).       These nondiscretionary decisions are “distinct” and
   therefore may be reviewed by the courts. Id. 3 The Melendez court went on
   to hold that Melendez challenged “a nondiscretionary decision based on the
   finding he was statutorily ineligible, making Section 1252(a)(2)(B)(i)’s
   jurisdictional bar inapplicable.” Melendez, 928 F.3d at 426–27.
           We follow Melendez in holding that Nolasco sought review of the
   government’s legal interpretation of statutory provisions that govern TPS
   and adjustment of status. See 8 U.S.C. §§ 1254a, 1255(a). Since this is a


           3
            Although language in Ayanbadejo v. Chertoff, 517 F.3d 273 (5th Cir. 2008), may
   appear unclear on whether our review distinguishes between discretionary and
   nondiscretionary decisions for purposes of jurisdiction, the distinction is preserved; the
   Ayanbadejo court simply found that one of the questions the plaintiffs presented as a legal
   determination was actually a question of fact. See id. at 277 n.11 (“Although the
   Ayanbadejos argue that USCIS’s basis for refusing to adjust John’s status was a legal
   conclusion that a non-viable marriage precluded the change-in-status John requested,
   USCIS’s predicate determination of whether the Ayanbadejos had a bona fide marriage
   was a question of fact, not law . . . .”).




                                               4
Case: 19-30646        Document: 00515614438              Page: 5      Date Filed: 10/23/2020




                                         No. 19-30646


   “pure legal task,” it is a nondiscretionary decision that is not barred by the
   jurisdiction-stripping statute. The district court thus erred. 4 We do have
   jurisdiction to address Nolasco’s claims and proceed further to decide this
   appeal.
                                              III.
           Melendez continues to be our guide. In Melendez, the government had
   moved for dismissal at the district court based on lack of jurisdiction and
   failure to state a claim, each of which Melendez contested. Id. at 426. In
   ruling on these arguments, the district court acknowledged both bases for
   dismissal but only held that there was no jurisdiction, dismissing under
   Federal Rule of Civil Procedure 12(b)(1). Id. It did not reach the Rule
   12(b)(6) claim. Id. On appeal, the government and the petitioner each
   renewed their respective arguments. Id. at 427.
           After deciding that the district court did in fact have jurisdiction—and
   acknowledging that the “ruling by the district court was based on
   jurisdiction”—the Melendez panel noted that it was “free to uphold the . . .
   [district court’s] judgment on any basis that is supported by the record.” Id.
   at 427 (quoting Zuspann v. Brown, 60 F.3d 1156, 1160 (5th Cir. 1995)).
   Because the Rule 12(b)(6) issue had been litigated, the court proceeded to
   decide whether Melendez had stated a claim. Id. Cf. Trinity Marine Prod.,
   Inc. v. United States, 812 F.3d 481, 486 (5th Cir. 2016) (stating that a court
   need not reverse a matter decided under Federal Rule of Civil Procedure
   12(b)(1) “where a remand would only require a new Rule 12(b)(6) label for
   the same Rule 12(b)(1) conclusion”). That analysis began by reviewing



           4
              We should note that the district court did not have the benefit of Melendez when
   it was ruling on the government’s motion to dismiss, as Melendez was not published until
   later in the same month.




                                               5
Case: 19-30646      Document: 00515614438           Page: 6     Date Filed: 10/23/2020




                                     No. 19-30646


   Melendez’s claims de novo. Melendez, 928 F.3d at 427. After the panel
   accepted all well-pled facts as true and viewed all facts in the light most
   favorable to the plaintiff, the court noted that for Melendez, the only issue in
   dispute was a legal one: whether, notwithstanding his earlier time illegally
   present in the United States, TPS could serve to “inspect and admit or
   parole” him into this country, thus rendering him eligible for adjustment to
   permanent status. Id. Finding that the grant of TPS plainly did not cure his
   illegal entry according to the terms of the statute, the court held that
   “[c]onsequently, as a matter of law, Melendez failed to state a claim upon
   which relief can be granted.” Id. at 429. The decretal language confirmed
   the case’s holding, vacating the district court’s judgment that there was no
   jurisdiction and entering judgment that the complaint, seeking eligibility for
   adjustment of status, be dismissed with prejudice (as it failed to state a claim).
   Id. In short, the grant of TPS status did not cure his ineligibility.
          We again let Melendez guide our analysis. Here, before the district
   court, the government also moved for dismissal based on lack of jurisdiction
   and also on failure to state a claim; here, Nolasco responded to both of those
   arguments. The district court acknowledged both arguments and dismissed
   the case on jurisdictional grounds under Rule 12(b)(1). On this appeal,
   Nolasco renewed his contention that he had meritorious claims; the
   government argued, in the alternative, that the district court’s ruling should
   be upheld on Rule 12(b)(6) grounds. With the same procedural background
   in place, we make the same choice that the Melendez court made and decide
   this case on Rule 12(b)(6) grounds. The sole issue Nolasco presents for our
   review is a legal one, and Melendez clearly states that TPS does not create a
   “fictional legal entry” for those who first made their way into this country
   illegally. Melendez, 928 F.3d at 427–29. Therefore, Nolasco fails to state a
   claim upon which relief can be granted, and his suit must be dismissed.




                                           6
Case: 19-30646        Document: 00515614438           Page: 7   Date Filed: 10/23/2020




                                       No. 19-30646


                                           IV.
             In this opinion, we have held that the result in this appeal is dictated
   by our precedent in Melendez. We have applied Melendez to determine that
   the district court did in fact have jurisdiction to hear Nolasco’s claims. We
   have further applied Melendez to hold that Nolasco has failed to state a legally
   cognizable claim. Those with TPS who first entered the United States
   unlawfully are foreclosed from applying for adjustment of status as a matter
   of law.
             The judgment of the district court concluding there was no
   jurisdiction is therefore VACATED.            We hold that the complaint be
   DISMISSED WITH PREJUDICE and REMAND for judgment to be
   entered accordingly.
                       DISMISSED and REMANDED for entry of judgment.




                                            7